— Proceeding pursuant to CPLR article 78, inter alia, in effect, in the nature of prohibition to prohibit the New York City Department of Correction from enforcing certain administrative policies, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Skelos, J.E, Balkin, Leventhal and Sgroi, JJ., concur.